MEMORANDUM **
Ronald Dennis Blarney, a California state prisoner, appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction pursuant to 28 U.S.C. § 2253, review the district court’s ruling on a ha-beas petition de novo, Moore v. Czerniak, 534 F.3d 1128, 1135-36 (9th Cir.2008), and affirm.
Blarney contends that (1) the prosecution improperly failed to disclose evidence favorable to his defense; (2) his trial counsel rendered ineffective assistance; (3) his appellate counsel rendered ineffective assistance; and (4) evidentiary rulings by the trial court deprived him of the right to present a complete defense. We agree with the district court that even if the alleged errors were constitutional violations, Blarney cannot demonstrate he was prejudiced by any of the alleged errors by the prosecution, trial counsel, or appellate counsel. See Strickler v. Greene, 527 U.S. 263, 289, 119 S.Ct. 1936, 144 L.Ed.2d 286 (1999); Strickland v. Washington, 466 U.S. 668, 693-94, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). We further agree that the California Court of Appeals reasonably determined that any alleged evi-dentiary error did not rise to a constitutional magnitude, and that even if it did, there was no prejudice. See Montana v. Egelhoff, 518 U.S. 37, 42-43, 52-53, 116 S.Ct. 2013, 135 L.Ed.2d 361 (1996) (plurality); Neder v. United States, 527 U.S. 1, 18-19, 119 S.Ct. 1827, 144 L.Ed.2d 35 (1999).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.